             Case 1:21-cr-00036-CJN Document 34 Filed 07/26/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )    Case No. 21-CR-036
                                                )
                                                )
GINA M. BISIGNANO                               )

     MOTION FOR MODIFICATION OF CONDITIONS OF RELEASE – TERMINATE
                      HOUSE ARREST RESTRICTIONS

        The Defendant, Gina M. Bisignano (“Bisignano” or “Defendant”), by and through her

undersigned counsel, hereby moves this Honorable Court for modification of her conditions of

release. Defendant is currently charged with felony and misdemeanor offenses and is on pretrial

release with house arrest restrictions.

1.      Defendant was arrested and ordered released by the Federal Magistrate in Los Angeles,

California, after a full detention hearing.

2.      Thereafter, Defendant was advised that the government appealed, and she turned herself

in, before the appeal was heard.

3.      Defendant spent 38 days in custody, after the start of her transport to Washington, D.C.

4.      Defendant has been on house arrest since February 26, 2021.

5.      Defendant is a United States citizen.

6.      Ms. Bisignano is a small business owner in Beverly Hills, California, and an established

member of her community.

7.      Ms. Bisignano has appeared at all her scheduled court appearance(s), she remains in

constant contact with her attorney, and she has remained in contact with Pretrial Services, as

ordered.

8.      Ms. Bisignano’s Pretrial Services Officer, Dashanta Valentine-Lewis, has been advised
            Case 1:21-cr-00036-CJN Document 34 Filed 07/26/21 Page 2 of 6




of the Defendant’s request to be terminated from house arrest, and defers to the court.

9.        The Assistant U.S. Attorney assigned to this case, Kimberly L. Paschall, has been advised

of the Defendant’s request to be terminated from house arrest, and she also defers to the court.

10.       Undersigned counsel has spoken to Ms. Bisgnano’s Pretrial Services Officer in Los

Angeles, California, Gregory Kwon, and he is recommending that the Defendant be released

from pretrial house arrest as she is in full compliance with all the requirements imposed upon

her. Mr. Kwon has represented that the Defendant has given him no problems whatsoever, she

has remained in constant contact with him, and she has made all her appointments with him in a

timely fashion.

11.       This Motion is supported and signed by Robert L. Jenkins, Jr., Esquire, an active and

sponsoring member of the Bar of this Court, and A. Charles Peruto, Jr., Esquire, Pro Hac Vice

counsel.

          WHEREFORE, for these reasons, Defendant respectfully requests that this motion be

granted, and that her conditions of release be modified to eliminate the conditions of house

arrest.

                                      MOTION TO TRAVEL

          In the alternative, the Defendant, Gina M. Bisignano (“Bisignano” or “Defendant”), by

and through her undersigned counsel, asks this court to approve the following request for travel

to the State of Tennessee. In support thereof, she states as follows:

1.        Defendant seeks to visit her sick mother at 216 Reece Avenue, Mountain City,

Tennessee, from August 11, 2021, to August 16, 2021. Her entire extended family will be on this

trip.

2.        Defendant has appeared at all her scheduled court appearance(s), remains in constant
           Case 1:21-cr-00036-CJN Document 34 Filed 07/26/21 Page 3 of 6




contact with her attorney, and has remained in contact with pretrial probation, as ordered.

3.      Defendant’s Pretrial Services Officer, Dashanta Valentine-Lewis, has been advised of the

Defendant’s travel request, and defers to the court.

4.      The Assistant U.S. Attorney assigned to this case, namely, Kimberly L. Paschall, has no

objection to this request, stating that she “defers to Pretrial Services.”

5.      This Motion is supported and signed by Robert L. Jenkins, Jr., Esquire, an active and

sponsoring member of the Bar of this Court, and A. Charles Peruto, Jr., Esquire, Pro Hac Vice

counsel.

        WHEREFORE, the Defendant respectfully requests that her travel request be granted,

and that she be permitted to travel to Tennessee on August 11, 2021, and to return to the State of

California on August 16, 2021.

                                               Respectfully submitted,

                                               BYNUM & JENKINS

DATED: 07/26/2021                      By:     /s/Robert L. Jenkins, Jr.
                                               ROBERT L. JENKINS, ESQUIRE
                                               U.S. District Court/DC Bar No.: CO0003
                                               1010 Cameron Street
                                               Alexandria, VA 22314
                                               (703) 309-0899
                                               RJenkins@BynumAndJenkinsLaw.com

DATED: 07/26/2021                              LAW OFFICES OF A. CHARLES PERUTO, JR.

                                       By:     /s/A. Charles Peruto, Jr.
                                               A. CHARLES PERUTO, JR., ESQUIRE
                                               Pro Hac Vice
                                               Pa. Bar. No. 30634
                                               2016 Spruce Street
                                               Philadelphia, Pa 19103
                                               (215) 735-1010
                                               acperuto@gmail.com
            Case 1:21-cr-00036-CJN Document 34 Filed 07/26/21 Page 4 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )      Case No. 21-CR-036
                                             )
                                             )
GINA M. BISIGNANO                            )

                                CERTIFICATE OF SERVICE

       I hereby certify on the 26th day of July 2021, a copy of same was electronically filed

using the CM/ECF system, and thus delivered to the parties of record, and pursuant to the rules

of the Clerk of Court:

                                     Kimberly L. Paschall
                                     Assistant United States Attorney
                                     D.C. Bar No. 1015665
                                     555 4th Street, N.W.
                                     Room 4116
                                     Washington, D.C. 20530
                                     Phone: (202) 252-2650
                                     Email: Kimberly.Paschall@usdoj.gov



DATED: 07/26/2021                            LAW OFFICES OF A. CHARLES PERUTO, JR.

                                     By:     /s/A. Charles Peruto, Jr.
                                             A. CHARLES PERUTO, JR., ESQUIRE
                                             Pro Hac Vice
                                             Pa. Bar. No. 30634
                                             2016 Spruce Street
                                             Philadelphia, Pa 19103
                                             (215) 735-1010
                                             acperuto@gmail.com
             Case 1:21-cr-00036-CJN Document 34 Filed 07/26/21 Page 5 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   )
                                           )
        v.                                 )      Case No. 21-CR-036
                                           )
                                           )
GINA M. BISIGNANO                          )

                                          ORDER

      Upon consideration of Defendant’s Motion for Modification of Conditions of Release, and

for for good cause shown, it is hereby ORDERED that Defendant’s Motion for Modification of

Conditions of Release is GRANTED; and it is FURTHER ORDERED that Defendant’s pretrial

house arrest restrictions be lifted.

        It is FURTHER ORDERED that the Clerk forward a copy of this Order to all counsel of

record. SO ORDERED this ______ day of _______________________, 2021.




                                                         _________________________
                                                         Carl John Nichols
                                                         United States District Court Judge
             Case 1:21-cr-00036-CJN Document 34 Filed 07/26/21 Page 6 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    )
                                            )
        v.                                  )      Case No. 21-CR-036
                                            )
                                            )
GINA M. BISIGNANO                           )

                                   ALTERNATE ORDER

        Upon consideration of Defendant’s Motion for Travel, and for good cause shown, it is

hereby ORDERED that Defendant’s Motion for Travel is GRANTED; and it is FURTHER

ORDERED that Defendant’s pretrial travel restrictions be amended to permit Defendant to travel

to Tennessee on August 11, 2021, and to return to her home State of California on August 16,

2021.

        It is FURTHER ORDERED that the Clerk forward a copy of this Order to all counsel of

record. SO ORDERED this ______ day of _______________________, 2021.




                                                           _________________________
                                                           Carl John Nichols
                                                           United States District Court Judge
